             Case 1:21-cv-00488-BAH Document 9 Filed 06/14/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             {{lawsuits.federalCourt} | capitalize}

 SOPHIA GASPARINO OKONSKY,

      Plaintiff,                                  Case No. 1:21-cv-488

 v.

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY, et al.

      Defendants.



                      NOTICE OF VOLUNTARY DISMISSAL
           PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i)

          Since the filing of this lawsuit, Defendants have finally adjudicated the long-pending

application of the Plaintiff Sophia Gasparino Okonsky. As such, the present lawsuit is now moot.

          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Sophia Gasparino Okonsky hereby

voluntarily dismisses the instant action with prejudice. Each side to bear their own fees and

costs.



                                                                      /s/ James O. Hacking, III
                                                         James O. Hacking, III, MO Bar # 46728
                                                                 Hacking Immigration Law, LLC
                                                                10900 Manchester Rd., Suite 203
                                                                            St. Louis, MO 63122
                                                                           Phone: 314.961-8200
                                                                              Fax: 314.961.8201
                                                        Email: jim@hackingimmigrationlaw.com

                                                              ATTORNEYS FOR PLAINTIFF
          Case 1:21-cv-00488-BAH Document 9 Filed 06/14/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2021, the foregoing Notice of Voluntary Dismissal was

filed electronically with the Clerk of the Court to be served by operation of the Court’s electronic

filing system.



                                              /s/ James. O. Hacking, III
                                              James O. Hacking, III, MO Bar # 46728
                                              Hacking Immigration Law, LLC
